Citation Nr: 0333057	
Decision Date: 11/25/03    Archive Date: 12/10/03

DOCKET NO.  03-02 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased (compensable) rating for 
residuals of service-connected, moderately advanced, and 
inactive pulmonary tuberculosis (PTB).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel






INTRODUCTION

The veteran served on active duty from January 1943 to July 
1946.
This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Nashville, Tennessee, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in May 2002, wherein an increased (compensable) rating 
for service-connected PTB, previously determined to be 
moderately advanced, inactive, and evaluated as zero percent 
disabling, was denied. 

The veteran's motion to advance his claim on the Board's 
docket was granted on November 12, 2003.


FINDINGS OF FACT

1.  The veteran's service-connected PTB remains inactive.

2.  The veteran has restricted breathing capacity, as 
measured by pulmonary function tests. 

3.  The veteran has "mild" dyspnea on exertion.

4.  The veteran has decreased (below a level considered 
normal) perfusion to the left lung, secondary to service-
connected PTB.

5.  The veteran reports persistent shortness of breath.  


CONCLUSION OF LAW

The criteria for an evaluation of twenty (20) percent, but no 
higher, for residuals of service-connected pulmonary 
tuberculosis, moderately advanced, inactive, have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.3, 4.97, Diagnostic Code 6722 (2003).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This law redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements.  Final 
regulations implementing the VCAA were published on August 
29, 2001, and they apply to most claims for benefits received 
by VA on or after November 9, 2000, such as the one in this 
case, as well as any claim not decided as of that date.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  There is no issue 
in this case as to providing an appropriate application form, 
or as to the completeness of the application.  In a letter 
dated in May 2001, the RO advised the veteran of what VCAA 
requires of VA, including VA's duties to notify and assist; 
information and evidence needed to establish entitlement to 
the claim; what evidence is still needed; where and when to 
send additional evidence; and who to call if he has any 
questions or needs assistance.  The letter also explained 
that the RO would assist him in gathering relevant evidence 
if he so desired, but that he should identify what evidence 
he believes would help substantiate his claim.  Further, the 
RO's Statements of the Case (SOC) dated in December 2002 and 
February 2003 (the latter apparently is a reissuance of the 
first SOC because a copy of the first SOC sent to the veteran 
inadvertently omitted a page) set forth applicable duty-to-
assist requirements.  The Board accordingly finds that VA has 
fulfilled its duty-to-notify obligations consistent with VCAA 
and Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  This duty 
has been satisfied.  In particular, it is noted that the RO 
has obtained and associated with the claim folder reports of 
VA medical treatments, as well as medical records from from 
the veteran's private physicians.  The veteran also has been 
provided a VA medical examination in connection with his 
claim.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the matter on appeal have 
been made by the agency of original jurisdiction.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to establish a claim.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  The Board concludes that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran under Bernard v. Brown, 
4 Vet. App. 384 (1993).  

II.  Increased (Compensable) Rating for Residuals of Service-
Connected PTB, Moderately Advanced and Inactive 

The VA's disability evaluations are determined by the 
application of a schedule of ratings, which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 2002).  Separate diagnostic codes identify various 
disabilities.  Id.  See also, e.g., 38 C.F.R. §§ 4.71a, 4.73, 
4.97 (2003).   

The VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. §§ 4.1 and 4.2 (2003).  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  Id.  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  Also, 38 C.F.R. § 4.10 
provides that, in cases of functional impairment, evaluations 
must be based upon the lack of usefulness of the affected 
part or systems.  The evaluation of the same disability or 
manifestations under different diagnoses is to be avoided.  
38 C.F.R. § 4.14.  Rather, the veteran's disability will be 
rated under the diagnostic code which allows the highest 
possible evaluation for the clinical findings shown on 
objective examination.

The veteran in this case was granted service connection for 
PTB in July 1946, and was awarded a 100 percent rating 
effective on July 20, 1946.  A subsequent rating decision 
issued in June 1950 resulted in graduated rating reductions, 
which ultimately culminated in a zero percent evaluation 
effective on April 24, 1961.  A rating decision issued in 
September 1952 resulted in a confirmation of the June 1950 
rating decision, but awarded a special monthly compensation 
from August 1952 to account for the service-connected PTB 
determined to be inactive.  The veteran now apparently 
maintains that his pulmonary condition is active, and is 
manifested by shortness of breath.  See veteran's statement 
received in May 2003.   His spouse also sent a statement in 
May 2003, indicating that her husband experiences "limited 
breathing capacity, weakness, shortness of breath, etc."      

Generally, PTB is evaluated under diagnostic criteria in 38 
C.F.R. § 4.97 (2003).  PTB determined to be service-connected 
on or before August 19, 1968, and diagnosed as moderately 
advanced and inactive, as the veteran in this case, is 
evaluated in accordance with 38 C.F.R. § 4.97, Diagnostic 
Code 6722 (2003), which provides:

100 percent rating:  For two years after the date of 
inactivity, following active tuberculosis, which was 
clinically identified during service or subsequently.  

50 percent rating:  Thereafter, for four years, or in 
any event, to six years following the date of 
inactivity.  

30 percent rating:  Thereafter, for five years, or to 
eleven years following the date of inactivity; or 
following far advanced lesions diagnosed at any time 
while the disease process was active, minimum.  
20 percent rating:  Following moderately advanced 
lesions, provided there is continued disability, 
emphysema, dyspnea, or exertion, impairment of health, 
etc.  

Otherwise, a zero percent rating will be assigned.

(The Board notes that 38 C.F.R. § 4.97 was last amended 
effective on September 5, 1996.  See 59 Fed. Reg. 4,962 
(1993) (Proposed Rule), and 61 Fed. Reg. 46,720 (1996) (Final 
Rule).  Substantive provisions of Diagnostic Code 6722 were 
not affected in the rule that became effective on September 
5, 1996.)

For a claim seeking an increased rating for a disease or 
disorder determined to be service-connected, as in this case, 
the Board's primary concern is on the present extent or 
severity of the disease or disorder.  Accordingly, the focus 
of the review is on contemporaneous medical evidence 
pertaining to treatment and/or tests completed for such a 
disease or disorder.  Further, although VA regulations 
require a review of past medical history of a service-
connected disability, they do not give past medical reports 
precedence over contemporaneous examinations.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  Accordingly, the Board 
first discusses below clinical findings in the most recent VA 
medical examination conducted in September 2001, and VA 
treatment reports from November 2001, and from June 2002 to 
early 2003.  Thereafter, older treatment and testing records 
are discussed.

The September 2001 VA examination report shows that the 
veteran reportedly stopped smoking about 10 years before the 
examination, and complained of "dry, hacking cough" 
(nonproductive), as well as "shortness of breath with 
dyspnea on exertion at approximately 100 feet."  The veteran 
also reported using inhalers for shortness of breath, which 
include "Arbuterol - two puffs four times a day and 
Ipratropium Bromide - two puffs four times a day."  He 
denied "hemoptysis,  sputum production, weight gain, weight 
loss, night sweats, increased fatigability and constitutional 
symptoms which would be compatible with active PTB."

The September 2001 report noted normal findings on physician 
examination, including the lack of tenderness of the chest 
wall on compression.  The chest diameter was normal, and the 
breathing rate was "20 and quiet."  No skeletal deformities 
that could interfere with breathing was noted.  The left 
posterior part of the chest showed decreased diaphragmatic 
excursion, but breathing sounds were noted.  X-rays of the 
chest indicated a "small left hemi-thorax with mostly 
pleural changes which are felt to be related to previous 
interventions on the left hand side."  There also was a 
paraspinal density on the right hand side behind the heart, 
which resmbled a tortuous aorta.  Pulmonary function tests 
(PFTs) apparently were not completed due to the lack of a 
history of treatment for PTB.  

In September 2001, the VA examiner diagnosed the veteran with 
a history of left sided PTB first diagnosed in 1946 and 
status post phrenic nerve ablation, on the left hand side.  
Finally, the examiner noted that after completion of six 
months of INH pyridoxine therapy (with his private 
physician), the veteran would be able to have PFTs.  See 
September 2001 report.
    
A VA treatment report dated in November 2001, authored by Dr. 
W. M. D., does not discuss whether the veteran's PTB was 
active or inactive at that time, but does state that he had 
"decreased breath sounds," and "prolonged expiration," 
which indicated "probable chronic obstructive pulmonary 
disease [COPD]," noting a long history of smoking 
(approximately 30 years).  

Dr. W. M. D. and other VA medical staff saw the veteran again 
numerous times from June 2002 to early 2003.  June 2002 
examination and treatment notes indicate "no evidence of 
active tuberculosis," but that the veteran has "airflow 
obstruction related to cigarette smoking."  July 2002 
examination notes state that the veteran "has tolerated 
isoniazid prohylaxis to prevent reactivation of tuberculosis 
with no problems . . . ."  The July 2002 notes also indicate 
that the veteran has "22 percent perfusion to the left lung, 
78 percent perfusion to the right lung[.]  [N]ormal perfusion 
should be 45 percent perfusion to the left lung, 55 percent 
perfusion to the right lung."  The decreased left lung 
perfusion was determined to be secondary to service-connected 
PTB, for which the veteran was treated decades ago with 
phrenic nerve crushes and pneumothoraxes.       
VA treatment notes from September 2002 discuss PFT results, 
which indicated "severe combined defect with significant 
response to bronchodilator.  Diffusion mildly decreased."  
FVC value was 48 percent of the predicted value; FEV1 was at 
46 percent of that predicted; and DLCO was at 72 percent of 
that predicted.  

VA treatment records from November 2002 provide a diagnosis 
of "combined [COPD] and restrictive pattern probably related 
to old tuberculosis."  Diminished breath sounds also were 
noted as to the left lung.         

January 2003 VA treatment notes state that the veteran has 
"mild dyspnea on exertion."  

The record also contains the records of Dr. P. B., a private 
physician at Johnson City Medical Center.  A June 2001 letter 
from Dr. P. B. provides that a recent study shows that the 
veteran's "O2 SAT on room air is about 91%" and that an X-
ray taken in June 2001 indicated "granuloma from [a] 
previous infection with calcified left sided lymph nodes, 
left lung granuloma, left apical pleural thickening."  The 
doctor also stated that the veteran "has a significant 
amount of parenchymal and pleural scarring on the left 
[lung]," as well as a "large hiatal hernia in the 
retrocardiac region of the chest."  See also PA and Lateral 
Chest report, dated in June 2001, signed by Dr. A. R. A., of 
Johnson City Internal Medicine.  

Significantly, PFT results indicated "moderately severe air 
flow limitation with no improvement on bronchodilators" and 
that lung volume showed air trapping and reduced diffusion, 
indicating COPD.  See Dr. P. B.'s letter dated in June 2001.  
Actual PFT results and discussion of the results 
authenticated by Dr. J. W. H., also of Johnson City Medical 
Center, dated in June 2001, indicate forced expiratory volume 
capacity (FVC) at 53 percent of the predicted value, and 
diffusion capacity of the lungs by carbon monoxide at 55 
percent of the predicted value.      

As noted above, to merit a minimum compensable rating of 20 
percent for inactive, moderately advanced PTB, medical 
evidence must show, following moderately advanced lesions, 
evidence of impaired pulmonary health, such as emphysema or 
dyspnea on exertion.  Otherwise, a noncompensable (zero 
percent) rating would be assigned.  Here, there is no 
evidence of an active PTB (for instance, there are no 
constitutional symptoms that could indicate active PTB, such 
as hemoptysis or sputum production).  Nothing in the record 
evidences lesions or emphysema.  The Board further notes that 
the veteran recently was diagnosed with COPD (not determined 
to be service-connected), apparently attributed to a 
significant history of cigarette smoking, and which also was 
noted to have contributed to complaints of airflow 
obstruction.   

Notwithstanding objective medical evidence unfavorable to a 
compensable rating, the Board finds ample evidence - both 
subjective and objective - that the veteran continues to 
suffer from coughing, restricted airflow to the lungs, and 
other symptoms of impaired pulmonary health.  The veteran and 
his wife have submitted statements in May 2003 in this 
regard.  The veteran uses inhalants to relieve shortness of 
breath.  The most recent medical evidence - VA outpatient 
treatment notes from January 2003 - indicate that he has mild 
dyspnea on exertion.  Medical evidence documents decreased 
perfusion to the left lung determined to be at an abnormal 
level.  Significantly, the decreased perfusion findings were 
determined to be secondary to service-connected PTB. 
Decreased breathing capacity also is evidenced by a number of 
recent PFT studies.    

In light of the above findings, the Board finds that the 
rating decision of May 2002 assigning no compensable 
evaluation to the claim is simply inconsistent with medical 
evidence in the record of ongoing impaired pulmonary health 
(such as mild dyspnea, restricted breathing capacity, and 
decreased perfusion to the left lung secondary to PTB).  The 
Board further finds that there is an approximate balance 
between evidence favorable and unfavorable to the claim.  
Accordingly, the Board resolves any reasonable doubt in favor 
of the claim (see 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 
(2003)) to find that an increased disability rating of twenty 
(20) percent is appropriate.  



  

ORDER

An increased rating of twenty (20) percent, but no higher, 
for service-connected pulmonary tuberculosis, moderately 
advanced and inactive, is granted.  



	                        
_________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



